             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA              )
                                      )
Plaintiff,                            )
                                      )
     v.                               )       Case No. 18-00250-CR-W-HFS
                                      )
PAMELA MICHELLE ALLOWAY               )
                                      )
Defendant.                            )

                                      ORDER

      Defendant Alloway, with her companion (Culp), are charged with drug and

firearm violations occurring in their rural Missouri home, after having been visited

by Deputy Cochenour, who accompanied a social worker to investigate reports

concerning verbal abuse of Culp’s two children. The reports also raised issues

concerning drugs and firearms. After briefing and a hearing, Magistrate Judge

Maughmer issued a Report and Recommendation that motions to suppress be

denied. Doc. 70.

      Objections have been filed which center on two issues: (1) did Ms. Alloway

grant permission for Cochenour to enter the house with the social worker, and (2)


                                          1
were firearms observed by him in plain view “leaning against the wall next to me”

while he was “standing in the doorway where we entered the house” – as stated

in his report? Def. Exh. 2. Ms. Alloway testified that the firearms were in an

adjoining living room, perhaps screened by a curtain dividing the entry kitchen

from the room with the firearms. The Report and Recommendation proposes a

finding that “Upon entering the house, Dep. Cochenour observed multiple rifles

(‘long guns’) leaned up against a door.” Doc. 70, p. 2. In a footnote the Report

further “concludes that, in general, where there were conflicts, the officers were

more credible witnesses.” Id. This proposes rejection of the living room locale for

the firearms.

      After study of the transcripts, exhibits and briefing, I will adopt the Report

and Recommendation and deny the motions to suppress.

      One factor favoring acceptance of the deputy’s version is that it was written

down when memory was fresh, shortly after the visitation on April 1, 2018. Def.

Exh. 2. As a formal report, later used to obtain a search warrant, the deputy must

have realized he had a professional responsibility to carefully and accurately

record his recollection, with some risk of professional harm if he made material

errors or fabricated. There were four or five potential witnesses regarding the

location of the firearms who might challenge errors or fabrication, including the

                                          2
children and the social worker.1 While dishonest stories can be concocted to

convict suspects, and correction may be considered improbable, my supposition is

that official reports are most likely honestly composed and are generally

reasonably accurate. Contrary self-serving testimony is inherently somewhat less

believable. Moreover, the Magistrate Judge had the best opportunity for

evaluating credibility. I acknowledge that I am somewhat influenced by that

circumstance and somewhat reliant on Judge Maughmer’s views in reaching my

own conclusions. As Judge Kopf has explained, such reliance is appropriate and

occurs quite generally. United States v. McCain, 2017 WL 4990536 (D.Neb.).

        The Court of Appeals has warned, however, that district judges must not

abdicate responsibility to the extent of adopting the recommendations of

Magistrate Judges unless “clearly erroneous.” United States v. Lothridge, 324 F.3d

599 (8th Cir. 2003). But McCain shows that statutory and judicial references to de

novo review can be semantically misleading and do not require disregard of views

reached by the hearing officer. The basic intent is that district judges take

individual responsibility for their factual rulings, even while considering the views

and expertise of experienced and reliable professionals who have heard and



1
 Defense counsel may not be aware that in co-defendant’s recently filed presentence report (Doc. 67) there are
pertinent recitations that I have not relied on in this ruling.

                                                       3
observed the witnesses. Artificial limits on review, as expressed below in the

Lothridge case, are improper. The concurring opinion of Justice Blackmun in

United States v. Raddatz, 447 U.S. 667, 684 (1980) dispels any notion that de novo

review should result in total disregard of the views of Magistrate Judges.2 In any

event, I am satisfied that McCain reflects the litigation world as practiced.

         Having concluded that Cochenour saw the firearms without intruding on

the living room premises, I need not rule on whether he had common sense

permission to step from the kitchen to the adjoining living room. United States v.

Steinmetz, 900 F.3d 595, 600 (8th Cir. 2018).3 I do conclude the record shows the

deputy had permission to enter the house with the social worker.

         It may be worth commenting that the deputies may have subjectively used

the social worker visit to pursue their interest in the reported firearm and drug

violations – to the extent possible – just as traffic violations are often used by law




2
  The majority opinion in Raddatz cryptically acknowledged that proposed findings by magistrates should be given
“ ‘such weight as (their) merit commands and the sound discretion of the judge warrants,’ “ 447 U.S. at 682. The
issue may perhaps be compared with judicial treatment of draft opinions by law clerks, presumably after
conscientious consideration by the district judge. Such drafts are also subject to “de novo review” by the
responsible judges. A difference encouraging even closer study of proposed findings is that legal rulings are subject
to de novo appellate consideration, whereas findings of fact enjoy less probing appellate review. The district
court’s responsibility for “getting it right” is therefore enhanced. A factual mistake is generally fatal.
3
  This might turn on what sort of “curtain” there may have been between the two rooms, and whether any curtain
was open or tightly closed. I do not find pictures or any clear description in the record. There is no credible proof
that Ms. Alloway sought to exclude the deputy from the house or from any rooms adjoining the entry-way that
appeared to be open to visitors inquiring about the children. She was not asked to authorize a “search” and gave
no approval for such an enterprise.

                                                         4
enforcement to gain information about possible law violations. Defendant does

not develop any ground for further review of subjective intentions.

      Nothing else in the Objections to the Report and Recommendation seems

to require analysis or correction. Any minor factual errors are immaterial. The

Government’s decision not to use certain Alloway statements after the arrest

decision and before Miranda warnings should suffice.

      The Report and Recommendation (Doc. 70) is adopted and the motions to

suppress (Docs. 38 and 39) are DENIED.

                                             /s/ Howard F. Sachs

                                      HOWARD F. SACHS
                                      UNITED STATES DISTRICT JUDGE

December 23, 2019

Kansas City, Missouri




                                         5
